CALLISTER, Justice.
Defendant, Don Choquette, was arrested for a traffic violation, appeared before Justice of the Peace, Mel Humpherys, and deposited $500 cash in lieu of bail. He was subsequently fined $50 and the remaining $450 returned to him.
While the Justice of the Peace was still holding the $500, and four days prior to *28the imposition of the fine, plaintiff caused to he served upon Humpherys a writ of garnishment. The lower court denied plaintiff’s motion for a garnishee judgment against Humpherys, and he appeals.
At the time of the service of the writ of garnishment the liability for the return of the bail or any part thereof1 was not absolute. The $500 was serving the purpose of cash bail, was in' custodia legis, and incapable of being reached by garnishment.2
Affirmed. No costs awarded.
HENRIOD, C. J., and McDONOUGH, CROCKETT, and WADE, JJ., concur.

. 77-43-21, U.C.A.1953.


. See: 8 Am.Jur.2<3, Bail and Recognizance, § 89 and 1 A.B.R.3d 945.